1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8

9     SHELLI ROSE DEWEY,                                   Case No. 3:13-cv-00317-LRH-WGC
10       Petitioner,
              v.                                           ORDER
11

12    DWIGHT NEVEN, et al.,
13       Respondents.
14

15          In this habeas corpus action, on August 10, 2018, the Court resolved the respondents’
16   motion to dismiss, granted that motion in part and denied it in part, dismissed certain of the
17   claims of the petitioner, Shelli Rose Dewey, and ordered the respondents to file an answer,
18   responding to Dewey’s remaining claims within 90 days – by November 8, 2018. See Order
19   entered August 10, 2018 (ECF No. 69).
20          On November 8, 2018, Respondents filed a motion for an extension of time (ECF No. 70),
21   requesting a 40-day extension of time, to December 18, 2018, for the answer. This would be the
22   first extension of this deadline. Respondents’ counsel states that the extension of time is necessary
23   because of his obligations in other cases. The petitioner does not oppose the motion for extension
24   of time. The Court finds that Respondents’ motion for extension of time is made in good faith and
25   not solely for the purpose of delay, and that there is good cause for the extension of time requested.
26          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time
27   (ECF No. 70) is GRANTED. Respondents will have until December 18, 2018, to file their
28   answer.
                                                       1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered July 20, 2017 (ECF No. 58) will remain in effect.

3
            DATED this 14th day of November, 2018.
4

5                                                         ________________________________
                                                          LARRY R. HICKS,
6                                                         UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
